COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-09-00209-CR


LAWRENCE EDWARD WALKER                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY

                                    ------------

                                   OPINION
                                     ----------

                                 I. INTRODUCTION

      Appellant Lawrence Edward Walker appeals his convictions for terroristic

threat against a public servant and hindering proceedings by disorderly conduct.

In six issues, Appellant argues that the evidence is legally and factually

insufficient to support his convictions and that sections 22.07 and 38.13 of the

penal code are unconstitutional as applied to him because they violate his right to

free speech. We will affirm.
                          II. PROCEDURAL BACKGROUND

      The State charged Appellant with the offenses of terroristic threat and

hindering proceedings by disorderly conduct. Appellant pleaded not guilty to

both offenses. After a jury found Appellant guilty of both offenses, the trial court

sentenced Appellant to 200 days in jail and a $4,000 fine for each offense. The

trial court then suspended Appellant‟s sentences and placed him on community

supervision for twenty-four months for both offenses. This appeal followed.

                          III. EVIDENTIARY SUFFICIENCY

      In his first and second issues, Appellant argues that the evidence is legally

and factually insufficient to support his conviction for terroristic threat. In his

fourth and fifth issues, Appellant contends that the evidence is legally and

factually insufficient to support his conviction for hindering proceedings by

disorderly conduct. The court of criminal appeals recently held that there is “no

meaningful distinction between the Jackson v. Virginia legal-sufficiency standard

and the Clewis factual-sufficiency standard” and that “the Jackson v. Virginia

standard is the only standard that a reviewing court should apply in determining

whether the evidence is sufficient to support each element of a criminal offense

that the State is required to prove beyond a reasonable doubt. All other cases to

the contrary, including Clewis, are overruled.” See Brooks v. State, No. PD-

0210-09, 2010 WL 3894613, at *8, 14 (Tex. Crim. App. Oct. 6, 2010).




                                     2
Accordingly, we will apply the same standard of review to all of Appellant‟s

sufficiency complaints.

      A.    Standard of Review

      In reviewing the sufficiency of the evidence to support a conviction, we

view all of the evidence in the light most favorable to the prosecution in order to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007). This standard gives full play to the responsibility of the

trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778. The trier of fact is the sole

judge of the weight and credibility of the evidence. See Tex. Code Crim. Proc.

Ann. art. 38.04 (Vernon 1979); Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim.

App. 2008), cert. denied, 129 S. Ct. 2075 (2009). Thus, we may not re-evaluate

the weight and credibility of the evidence and substitute our judgment for that of

the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999),

cert. denied, 529 U.S. 1131 (2000).        Instead, we “determine whether the

necessary inferences are reasonable based upon the combined and cumulative

force of all the evidence when viewed in the light most favorable to the verdict.”

Hooper v. State, 214 S.W.3d 9, 16–17 (Tex. Crim. App. 2007).              We must



                                     3
presume that the factfinder resolved any conflicting inferences in favor of the

prosecution and defer to that resolution. Jackson, 443 U.S. at 326, 99 S. Ct. at

2793; Clayton, 235 S.W.3d at 778.

      B.    Applicable Facts

      On October 23, 2008, Appellant went to County Criminal Court #4 (“the

court”) and filled out an application for a court-appointed attorney.     Judge

Deborah Nekhom is the judge of the court. After Appellant was assigned an

attorney, he called Vincent Giardino, the court coordinator, and complained about

his attorney. Giardino relayed Appellant‟s complaint to Judge Nekhom.

      On November 7, 2008, Appellant again went to the court for docket.

Appellant had been appointed a new attorney, Carey Walker.1 Upon entering the

court, Carey introduced himself to Appellant and asked Appellant to go into the

hall with him to talk about Appellant‟s case. Carey had no prior communication

with Appellant.

      After less than five minutes of speaking with Appellant, Carey went back

into the court and told Judge Nekhom that he did not feel like he could continue

to represent Appellant. Judge Nekhom then called Appellant to approach, and

Appellant had a “smart-mouthed” and “very sarcastic” tone. Judge Nekhom told

Appellant that he needed to cooperate with his attorney, and Appellant kept

interrupting her. Judge Nekhom then told Appellant that he needed to hire his
      1
        Because Appellant‟s last name and his attorney‟s last name are the same,
we will refer to Carey Walker as “Carey.”


                                    4
own attorney because he could not get along with the two attorneys he had been

appointed. Appellant stated something to the effect of “Well, I‟m not going to do

that, so let‟s just - - let‟s go, girl.” Appellant held out his hands to be handcuffed.

Judge Nekhom then held Appellant in contempt of court for three days for his

behavior in the courtroom. The bailiff escorted Appellant to the holding cell.

       Judge Nekhom then got her court reporter, Michelle Seay, to put her

conversation with Appellant on the record. The bailiff got Appellant from the

holding cell and brought him back out in front of Judge Nekhom. Judge Nekhom

then had essentially the same conversation with Appellant, although this time it

was recorded by Seay.

      After the second conversation, the bailiffs were escorting Appellant back to

the holding cell when Appellant stopped, turned toward Judge Nekhom, “bowed

his chest out,” and said, “Let‟s do it, Nekhom. It‟s me and you now.” David

Montgomery, a bailiff in Judge Nekhom‟s court, then opened the door to the

holding cell area and quickly placed Appellant inside. After Appellant made the

statement, Judge Nekhom had to leave the courtroom to compose herself.

      C.     Terroristic Threat

      Appellant argues that the evidence is insufficient because he did not make

a threat nor did he “threaten to commit any crime of violence.”            Appellant‟s

sufficiency complaints center around his statement, “Let‟s do it, Nekhom. It‟s me

and you now.”



                                      5
      Section 22.07 defines the offense of terroristic threat. Tex. Penal Code

Ann. § 22.07 (Vernon Supp. 2010).         The relevant portion of section 22.07

provides that a “person commits an offense if he threatens to commit any offense

involving violence to any person or property with intent to” “place any person in

fear of imminent serious bodily injury.” Id. § 22.07(a)(2). Additionally, an offense

under subsection (a)(2) is a “Class B misdemeanor, except that the offense is a

Class A misdemeanor if the offense” “is committed against a public servant.” Id.

§ 22.07(c)(2).

      The amended information alleged that Appellant

      did then and there intentionally threaten to commit an offense
      involving violence against a person or property, namely by stating to
      Judge Deborah Nekhom “Let‟s do it, Nekhom. It‟s me and you now,”
      with intent to place Judge Deborah Nekhom in fear of imminent
      serious bodily injury and Judge Deborah Nekhom was a public
      servant, namely a Tarrant County criminal court judge.

      In Dues v. State, the Texas Court of Criminal Appeals stated:

             Therefore, in order to commit this offense [terroristic threat]
      the accused must have the specific intent to place any person in fear
      of imminent serious bodily injury . . . . Intent can be inferred from the
      acts, words, and conduct of the accused. However, the accused‟s
      intent cannot be determined merely from what the victim thought at
      the time of the offense. Indeed, for this offense to be completed it is
      not necessary that the victim or anyone else was actually placed in
      fear of imminent serious bodily injury. Additionally, it is immaterial to
      the offense whether the accused had the capability or the intention
      to carry out his threat. All that is necessary to complete the offense
      is that the accused by his threat sought as a desired reaction to
      place a person in fear of imminent serious bodily injury.




                                     6
634 S.W.2d 304, 305–06 (Tex. Crim. App. 1982) (internal citations omitted); see

also Swaringen v. State, No. 02-08-00132-CR, 2009 WL 579328, at *4–5 (Tex.

App.––Fort Worth Mar. 5, 2009, no pet.) (mem. op., not designated for

publication).

      Judge Nekhom testified that she took Appellant‟s statement, “Let‟s do it,

Nekhom.     It‟s me and you now,” as a threat.      She stated that she “feared

imminent threat, and he was certainly capable of injuring me. I was frightened.”

Judge Nekhom testified that she felt that Appellant intentionally meant to put her

in fear because of his words, the tone of his voice, and his body language. She

stated that the entire morning Appellant had been trying to upset her.

Additionally, she stated that her daily routine has been affected since Appellant‟s

statement. Judge Nekhom testified that she is more cautious when she goes

places and that she is “very careful.”    She stated that it is her opinion that

Appellant is capable of causing her bodily harm.

      Giardino stated that he was escorting Appellant to the holdover when

Appellant stopped by the stairwell that led up to Judge Nekhom‟s bench, turned

to face Judge Nekhom, “bowed his chest out,” and stated something to the effect

of “Let‟s do it, Nekhom. It‟s just you and me now.” Appellant was approximately

five feet away from Judge Nekhom when he made the statement.              Giardino

stated that Appellant looked angry and that he was not handcuffed at this point.




                                    7
      Carey testified that although Appellant made no movement toward Judge

Nekhom after he stated, “Let‟s do it, Nekhom.        It‟s me and you now,” he

interpreted Appellant‟s statement as a physical threat towards Judge Nekhom.

      Montgomery testified that he was escorting Appellant to the holding cell

when Appellant made the threatening statement to Judge Nekhom. He stated

that Appellant was not handcuffed. Montgomery then opened the door to the

holding area and got Appellant “away from the Judge to stop any further

escalation of any possible conflict.” Montgomery stated that Appellant turned

toward Judge Nekhom when he made the threatening statement. Montgomery

stated that he did not have to physically restrain Appellant after the statement.

He further stated that he took Appellant‟s statement as a threat and believed that

Appellant intended to put Judge Nekhom in fear.

      Chad Lee, a defense attorney, testified that he went into Judge Nekhom‟s

courtroom during the middle of the hearing with Appellant.        He stated that

Appellant kept talking over Judge Nekhom and that Appellant had “aggressive

body language.” Lee stated that he took Appellant‟s statement as a “threatening

remark towards the Judge.”

      Robert Hinton, an attorney, testified that he was in the courtroom when

Appellant made the statement to Judge Nekhom. He stated that when Appellant

made the statement, his body language was “very threatening. It was a stare, a

fixed facial expression, and it was a threat.” He stated that the statement was



                                    8
“chilling” and that he felt concerned for Judge Nekhom and for the safety of the

courtroom. Hinton stated that after the statement was made, there was “a hush

in the courtroom.”

       Appellant contends that he did not make a threat to commit any crime of

violence. He asserts that his statement cannot be interpreted as a threat on its

face. However, all of the witnesses testified that they took Appellant‟s statement

as a threat. Additionally, Giardino stated that Appellant “bowed his chest out”

towards Judge Nekhom when he made the statement.

       Appellant argues that his statement was not a threat because the bailiff did

not take any action to restrain him. However, Montgomery testified that after

Appellant made the statement, he opened the door to the holding area and got

Appellant “away from the Judge to stop any further escalation of any possible

conflict.”   As such, Montgomery did take action to immediately separate

Appellant from Judge Nekhom.

       Viewing the evidence in the light most favorable to the prosecution, we

hold that any rational trier of fact could have found the essential elements of the

offense of terroristic threat beyond a reasonable doubt. See Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778. The evidence is thus

sufficient to support Appellant‟s conviction. Accordingly, we overrule Appellant‟s

first and second issues.




                                     9
      D.       Hindering Proceedings by Disorderly Conduct

      Appellant argues that the evidence is insufficient to support his conviction

for hindering proceedings by disorderly conduct because his statement was not a

disturbance.

      Section 38.13 of the penal code provides that “[a] person commits an

offense if he intentionally hinders an official proceeding by noise or violent or

tumultuous behavior or disturbance.” Tex. Penal Code Ann. § 38.13(a) (Vernon

2003). Official proceeding is defined as “any type of administrative, executive,

legislative, or judicial proceeding that may be conducted before a public servant.”

Tex. Penal Code Ann. § 1.07(a)(33) (Vernon Supp. 2010).            Additionally, the

relevant definition of a “public servant” includes “an officer, employee, or agent of

government.” Id. § 1.07(a)(41)(A).

      Judge Nekhom testified that after Appellant made the statement, she had

to leave the courtroom to compose herself.        She stated that it took several

minutes before she went back into the courtroom. After Judge Nekhom returned

to the courtroom, she resumed conducting court business.

      Judge Nekhom stated that when she had to call Appellant to the bench to

discuss his dispute with his attorney, other general court business was being

conducted in the courtroom. She stated that the court clerk was processing plea

paperwork, the court coordinator was working on passing cases and talking with




                                     10
attorneys, and attorneys were waiting for Judge Nekhom to hear their clients‟

cases.

      Appellant contends that his statement was not a disturbance. He points to

Hinton‟s testimony that after the statement, it was “business as usual” to support

his contention. However, as stated above, Judge Nekhom had to remove herself

from the courtroom after the statement, which slowed down the court business.

      Appellant further argues that because Carey had been removed as his

attorney, “it is hard to imagine how he could have disrupted his own

proceedings.”    He also points to the fact that the proceedings had been

concluded and he was on his way to the holding cell when the statement was

made to support his contention.     However, there is nothing in the record to

support Appellant‟s statement that Carey had been removed as his attorney at

the time that Appellant made the statement. Additionally, even though Appellant

was being escorted to the holding cell when he made the statement, there is

nothing in the record to show that Judge Nekhom had stated that the

proceedings had ended. In fact, the court reporter was still transcribing when

Appellant made the statement.

      Viewing the evidence in the light most favorable to the prosecution, we

hold that any rational trier of fact could have found the essential elements of the

offense of hindering proceedings by disorderly conduct beyond a reasonable

doubt. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at



                                    11
778.   The evidence is thus sufficient to support Appellant‟s conviction.      We

overrule Appellant‟s fourth and fifth issues.

                           IV. FREE SPEECH PROTECTION

       In his third and sixth issues, Appellant argues that sections 22.07 and

38.13 are unconstitutional as applied to him because the provisions violate his

right to free speech under the First Amendment to the United States Constitution.

Both issues revolve around Appellant‟s statement, “Let‟s do it, Nekhom. It‟s me

and you now.”

       When reviewing the constitutionality of a statute, we presume that the

statute is valid and that the legislature acted reasonably in enacting the statute.

Rodriguez v. State, 93 S.W.3d 60, 69 (Tex. Crim. App. 2002).          The person

challenging the statute must prove its unconstitutionality. Id.

       The First Amendment prohibits laws that abridge freedom of speech. U.S.

Const. amend. I.      The First Amendment affords protection to symbolic or

expressive conduct as well as to actual speech. Virginia v. Black, 538 U.S. 343,

358, 123 S. Ct. 1536, 1547 (2003).

       The protections afforded by the First Amendment, however, are not

absolute, and courts have long recognized that the government may regulate

certain categories of expression consistent with the Constitution. Id.; Coggin v.

State, 123 S.W.3d 82, 87 (Tex. App.––Austin 2003, pet. ref‟d).           The First

Amendment permits “restrictions upon the content of speech in a few limited



                                      12
areas, which are „of such slight social value as a step to truth that any benefit that

may be derived from them is clearly outweighed by the social interest in order

and morality.‟” Black, 538 U.S. at 358–59, 123 S. Ct. at 1547.

       The First Amendment permits a State to ban a “true threat.” Id. at 359,

123 S. Ct. at 1547; Watts v. United States, 394 U.S. 705, 708, 89 S. Ct. 1399,

1401 (1969). The Supreme Court in Black explained that:

              “True threats” encompass those statements where the
       speaker means to communicate a serious expression of an intent to
       commit an act of unlawful violence to a particular individual or group
       of individuals. The speaker need not actually intend to carry out the
       threat. Rather, a prohibition on true threats “protect[s] individuals
       from the fear of violence” and “from the disruption that fear
       engenders,” in addition to protecting people “from the possibility that
       the threatened violence will occur.”             Intimidation in the
       constitutionally proscribable sense of the word is a type of true
       threat, where a speaker directs a threat to a person or group of
       persons with the intent of placing the victim in fear of bodily harm or
       death.

Black, 538 U.S. at 359–60, 123 S. Ct. at 1548 (internal citations omitted).

       Here, Appellant‟s argument is essentially the same as his sufficiency

argument above.       Appellant argues that his statement was not a threat.

Additionally, he asserts that his statement was not an “expression to kill or

injure.”

       However, as explained above, the State met its burden to prove that

Appellant threatened Judge Nekhom. Appellant made a threatening statement to

Judge Nekhom, “bowed his chest out” towards Judge Nekhom, and had

“aggressive body language.” Appellant‟s argument that he was simply voicing


                                      13
his “frustration” does not afford him protection under the First Amendment to

threaten a trial court judge. Accordingly, we hold that sections 22.07 and 38.13

of the penal code are not unconstitutional as applied to Appellant. Thus, we

overrule Appellant‟s third and sixth issues.

                                  V. CONCLUSION

      Having overruled Appellant‟s six issues, we affirm the trial court‟s

judgments.




                                               BILL MEIER
                                               JUSTICE

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

PUBLISH

DELIVERED: October 14, 2010




                                     14